EXHIBIT 21.1 SUBSIDIARIES Accel AB – Sweden Dongguan Littelfuse Electronics Co., Ltd. – China H.I. Verwaltungs GmbH – Germany Hamlin Electronics (Suzhou) Co., Ltd. - China Hamlin Electronics Europe Ltd – United Kingdom Hamlin Electronics GmbH - Germany LF Consorcio S. de R.L. de C.V. – Mexico LFUS LLC - Delaware Littelfuse Asia Holding B.V. – Netherlands Littelfuse Asia Sales B.V. – Netherlands Littelfuse Asia Technology C.V. - Netherlands Littelfuse B.V. – Netherlands Littelfuse Commercial Vehicle LLC – Delaware Littelfuse Commercial Vehicle Products, Italy S.r.l. – Italy Littelfuse Concord Semiconductor, Inc. – Taiwan Littelfuse da Amazonia, Ltda. – Brazil Littelfuse Electronics (Kunshan) Co., Ltd – China Littelfuse Electronics (Shanghai) Co., Ltd. – China Littelfuse Electronics Taiwan Co., Ltd. – Taiwan Littelfuse Europe GmbH – Germany Littelfuse Far East Pte. Ltd. – Singapore Littelfuse GmbH – Germany Littelfuse HK Limited – Hong Kong Littelfuse Holding B.V. – Netherlands Littelfuse Holding GmbH – Germany Littelfuse Holding II B.V. - Netherlands Littelfuse Holding III B.V. - Netherlands Littelfuse Holding IV B.V. – Netherlands Littelfuse Holding Limited - Ireland Littelfuse Italian Holdings S.r.l. – Italy Littelfuse Italy S.r.l. – Italy Littelfuse Japan G.K. – Japan Littelfuse KK – Japan Littelfuse LT, UAB – Lithuania Littelfuse Mexico Distribution S. de R.L. de C.V. – Mexico Littelfuse Mexico Holding LLC – Delaware Littelfuse Mexico Manufacturing B.V. – Netherlands Littelfuse Netherland C.V. - Netherlands Littelfuse Phils, Inc. – Philippines Littelfuse S. de R.L. de C.V. – Mexico Littelfuse Semiconductor (Wuxi) Co., Ltd. – China Littelfuse Triad, Inc. – Korea Productos Electromecanicos BAC, S. de R.L. de C.V. – Mexico SSAC LLC – South Dakota Startco Canada LP - Canada Startco Engineering ULC - Canada Suzhou Littelfuse OVS Ltd. – China SymCom, Inc. – South Dakota
